Citation Nr: 0733986	
Decision Date: 10/29/07    Archive Date: 11/07/07

DOCKET NO.  06-07 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an increased (compensable) rating for left ear 
hearing loss.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1967 to August 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in August 2005, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

In May 2007, the veteran appeared at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is in the record.  


FINDINGS OF FACT

The veteran's service-connected left ear hearing loss is 
currently manifested by no more than level VII hearing 
impairment in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable disability 
rating for the service-connected left ear hearing loss are 
not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.85, Tables VI, VIA,VII, Diagnostic Code 6100, 4.86 
(2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a June 2005 
letter.  The veteran was notified of the evidence needed to 
substantiate the claim for an increased compensable rating 
for the service-connected left ear hearing disability, 
namely, evidence that the disability had gotten worse.  The 
veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that she 
could submit private medical records or authorize VA to 
obtain private medical records on her behalf.  She was asked 
to submit any evidence that would include that in her 
possession.  The notice included the general effective date 
provision for the claim and the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (the relative 
duties of VA and the claimant to obtain evidence, except for 
identifying the evidence needed to substantiate a claim); of 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); 
and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim). 

To the extent that the VCAA notice about the degree of 
disability assignable was provided after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  However the procedural defect was cured 
without prejudice to the appellant because she had a 
meaningful opportunity to participate effectively in the 
processing of the claim as she had the opportunity to submit 
additional argument and evidence and to address the issue at 
a hearing.  The claim was then readjudicated following the 
notice as evidenced by the supplemental statement of the 
case, dated in July 2007.  Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The veteran was afforded VA 
audiological examinations in July 2005 and in June 2007.  

As the veteran has not identified any additional evidence 
pertinent to her claim, not already of record, and as there 
are no additional records to obtain, the Board concludes that 
the duty-to-assist provisions of the VCAA have been complied 
with. 

Factual Background

The veteran contends that she is entitled to a compensable 
evaluation for her service-connected left ear hearing loss 
due to worsening of the condition.  In support of her claim, 
the veteran asserts, and the medical evidence of record shows 
that, in 2004 she was prescribed a hearing aid for the left 
ear.  

The record contains VA audiological evaluations, dated in 
July 2005, and June 2007.

In July 2005, the puretone thresholds in decibels at the 
tested frequencies of 1000, 2000, 3000, and 4000 Hertz in the 
RIGHT ear were 20, 25, 20, and 20, respectively; and in the 
LEFT ear 40, 75, 90, and 100, respectively.  The puretone 
threshold average in the right ear was 21.25 decibels, and 
the average in the left ear was 76.25 decibels.  Speech 
discrimination in the right ear was 98 percent and 90 percent 
in the left ear.

At the June 2007 examination, the puretone thresholds in 
decibels at the tested frequencies of 1000, 2000, 3000, and 
4000 Hertz in the RIGHT ear were 20, 20, 20, and 20, 
respectively; and in the LEFT ear 70, 75, 75, and 95, 
respectively.  The puretone threshold average in the right 
ear was 20 decibels and the average in the left ear was 79 
decibels when rounding up.  Speech discrimination in the 
right ear was 98 percent and 88 percent in the left ear.

Rating Criteria 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4. 38 U.S.C.A. § 1155.  The 
rating for hearing loss is determined under the criteria in 
38 C.F.R. §§ 4.85, 4.86.

Evaluations of unilateral defective hearing range from 
noncompensable to 100 percent based on the organic impairment 
of hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by puretone audiometry tests in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz.  To 
evaluate the degree of disability from defective hearing, the 
provisions of 38 C.F.R. § 4.85 establish eleven auditory 
acuity levels from I for essentially normal acuity through 
level XI for profound deafness.  Tables VI and VII as set 
forth in 38 C.F.R. § 4.85 are used to calculate the rating to 
be assigned.  38 C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Further, when the average puretone threshold is 30 decibels 
or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86.

In situations where service connection has been granted only 
for defective hearing involving one ear, and the veteran does 
not meet the criteria of 38 C.F.R. § 3.383, the hearing 
acuity of the nonservice-connected ear is considered to be 
normal.  In such situations, a maximum 10 percent evaluation 
is assignable where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h).

The evaluations derived from the schedule are intended to 
make proper allowance for improvement by hearing aids, and 
hearing loss claims are evaluated by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluation.  See Lendenmann v. Principi, 3 
Vet. App. 345, 349 (1992).

Analysis

The June 2007 examination showed an average puretone 
threshold for the left ear of 79 decibels with a speech 
discrimination score of 88 percent.  These findings were 
consistent with the those of the July 2005 examination, and 
correspond to Level III hearing impairment under Table VI.  

At the June 2007 VA audiological examination, the pure tone 
threshold at each of the four specified frequencies 1000, 
2000, 3000, and 4000 Hertz were more than 55 decibels on the 
left ear.  Accordingly, an exceptional pattern of hearing 
impairment is shown under 38 C.F.R. § 4.86(a).  Applying the 
pure tone threshold at each of the four specified frequencies 
1000, 2000, 3000, and 4000 Hertz of 55 decibels or more to 
Table VIA produces a numerical designation for the left ear 
of VII under Table VIA.

As the puretone threshold was not 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, an exceptional 
pattern of hearing impairment was not shown under 38 C.F.R. § 
4.86(b). 

As noted above, a compensable, 10 percent, evaluation is 
assignable only where hearing in the service-connected ear is 
at level X or XI.  38 C.F.R. §§ 3.383, 4.85(f), (h).  Since 
the VA audiological examinations, do not show such a level of 
hearing impairment in the service-connected left ear, the 
nonservice-connected right ear is considered normal in this 
case, and the criteria for a compensable rating are not met.

The Board wishes to make clear that it has no reason to doubt 
that the veteran experiences hearing loss.  Indeed, the grant 
of service connection constitutes recognition on the part of 
VA that such disability exists.  However, the outcome of this 
issue is determined by the audiology results, which, for the 
reasons stated above, do not warrant a compensable schedular 
rating for the left ear hearing loss.

At her hearing in May 2007, the veteran stated that she had a 
private examination in July 2006 and that the RO had not yet 
had the opportunity to review this audiological evaluation.  
Hearing transcript (T.) 3.  She indicated that she did not 
wish to waive initial RO review of this evidence.  The RO 
subsequently reviewed this evidence along with up-to-date VA 
treatment reports.  In a Supplemental Statement of the Case 
dated in July 2007, the veteran was notified that her hearing 
loss remained as noncompensable.  

The private examination report of July 2006 is of little 
probative value in this case.  Under 38 C.F.R. § 4.85 (2007), 
an examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  These standards are not met by the July 
2006 private report.  Moreover, the veteran was provided 
another VA examination in June 2007, which certainly met the 
standards and reflects the most current degree of severity of 
her hearing loss.  As discussed above, this examination does 
not support a higher rating.  

Factors warranting referral for extraschedular consideration, 
such as frequent hospitalizations or marked interference with 
employment due to left ear hearing loss, are neither shown by 
the record, nor alleged.  Thus, the disability picture is not 
so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  For this 
reason, the Board finds no basis to refer this case for 
consideration of an extraschedular rating under 38 C.F.R. § 
3.321.
 
For these reasons, the preponderance of the evidence is 
against the claim and the benefit-of-the-doubt standard of 
proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

A compensable evaluation for left ear hearing loss is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


